PER CURIAM.
The Washington County District Court granted respondent Raymond A. Case, Jr.’s petition for a writ of habeas corpus for supervised release from the Minnesota Correctional Facility — Oak Park Heights for good time earned. The Minnesota Court of Appeals affirmed. Case v. Wood, 359 N.W.2d 64 (Minn.Ct.App.1984). We granted the warden’s petition for further review.
At the time the matter came before the court of appeals, the time of respondent's sentence had expired. Although respondent asserted the appeal was moot, the court of appeals rendered a decision without deciding the mootness issue. Before us, the appellant warden also asserts mootness. Respondent has filed no briefs and makes no appearance before us.
It appearing that the issues raised were and are moot, the decision of the court of appeals is vacated and the appeal from the district court’s decision is dismissed.
Dismissed.
PETERSON, J., took no part in the consideration or decision of this case.